Citation Nr: 0713270	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2004 decision of the RO.

In April 2007, the Board granted the veteran's motion to 
advance his case on the docket because of his age.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. § 20.900 
(2006).  

Since the claim must be further developed before being 
decided on appeal, the Board is remanding this case to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).   Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

In this particular case at hand, the veteran has a 60 percent 
rating for bilateral hearing loss, a 30 percent rating for an 
associated major depressive disorder, and a 10 percent rating 
for tinnitus.  His combined rating is 80 percent.  
See 38 C.F.R. § 4.25 (combined ratings).  So he satisfies the 
threshold preliminary requirements of § 4.16(a) for 
consideration of a TDIU.

The question remains, however, whether the veteran is 
unemployable as a consequence of his service-connected 
disabilities, and specifically his most recently service-
connected psychiatric disability.  There is no medical 
opinion on file addressing whether the veteran is 
unemployable with consideration of his psychiatric 
disability.  The report of his February 2004 VA compensation 
examination only addressed his employability in terms of his 
bilateral hearing loss and tinnitus disabilities, since 
service connection had not yet been established for his major 
depressive disorder, which did not occur until later that 
year, in December 2004.  And even the report of his December 
2004 VA psychiatric examination, on which that grant was 
based, does not indicate the affect of his major depressive 
disorder on his ability to obtain and maintain substantially 
gainful employment.  So additional medical comment is needed 
concerning this before deciding the appeal.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (the duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) 
includes the duty to provide medical examinations or obtain 
opinions if it is determined necessary to decide a claim).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not (meaning 50 
percent or more probable) he is precluded 
from securing and maintaining 
substantially gainful employment due to 
the severity of his service-connected 
disabilities - now inclusive of his 
reactive depression (major depressive 
disorder) that was precipitated by his 
hearing loss.

The designated examiner must review the 
claims file, including a copy of this 
remand, for the veteran's pertinent 
medical and other history (including 
occupational).

2.  Then readjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence obtained.  If this benefit is not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his representative.  
Give them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



